Title: To Benjamin Franklin from William Lee, 3 April 1775
From: Lee, William
To: Franklin, Benjamin


Dear Sir.
London 3 Apl. 1775.
I wrote you the other day about an hundred pounds which the Constitutional Society here had orderd to be given for releif of the poor sufferers in Boston and now inclose you Mr. Olivers letter respecting that business. I presume you are fully informed from other hands of all the public transactions here since you left us. Therefore shall only beg you to believe me to be sincerely and with the highest esteem Dear Sir Your most Obliged and Obedient Humble Servant
William Lee
 
Addressed: To / Doctor Benjamin Franklin Esqr. / L.L.D. / Philadelphia / via Maryland
Endorsed: W Lee Esqr April 3. 75
